Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 9/24/2020, wherein claims 1-6, 8-13 are pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thumb knuckle pad and thumb metacarpal pad must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 218 is called “ ventilation portion” and  212 is called “thumb pad” in applicant’s specification therefore it is not clear which parts are considered to be the thumb knuckle pad and thumb metacarpal pad. The applicant argues that the ventilation portion can be part of a pad, however this does not clarify which portions of the drawing are considered the thumb knuckle pad and thumb metacarpal pad. Additionally, 209/212 doesn’t appear to be pointing to a pad in fig. 2.
Additionally, it is unclear from the drawings which portion is considered to be the webbing portion because 261 points to three different structures in figs. 2 and 4. Please clarify where the lead lines are pointing to.
Regarding figures 2 and 4, the thumb of the glove does not look consistent between the two drawings. For example, in fig. 2, there are two white portions 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5,8-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland (U.S. 20120131714) in view of Bush et al. (U.S. 20140215685) in view of Lamson et al. (U.S. 20090044306) and further in view of Schroeder (U.S. Patent No. 4094014).
Regarding claim 1, Copeland teaches a glove (10) for protection of a wearer's hand (para. 14), the glove having a proximal end (end of cuff) and a distal end (end of finger portions) and a dorsal side (fig. 1) and a palmar side (fig. 3), the glove comprising: a glove body (20,12,14,18,16a-16d) comprising a cuff portion (20), a palm portion (14), a thumb portion (18), and a plurality of finger portions (16a-16d), wherein the plurality of finger portions comprise at least one of an index finger portion, a middle finger portion, a ring finger portion, and a pinky finger portion (para. 46, figs. 1-3); a plurality of impact disbursement pads (58,28,82) located on the dorsal side of the glove (figs. 1-2), the plurality of impact disbursement pads comprising a thumb knuckle pad , a thumb metacarpal pad , an index knuckle pad, and an index metacarpal pad; a ring knuckle pad, a ring metacarpal pad, a pinky knuckle pad, and a pinky metacarpal pad (see annotated fig.),  and a webbing portion (microfiber material of 86 (para. 57) and material forming bottom surface of valleys (92) extending from the edge of the microfiber material to the thumb knuckle pad,  the thumb metacarpal pad,  the index knuckle pad, and  the index metacarpal pad) continuously spanning an area bounded by  the thumb knuckle pad,  the thumb metacarpal pad,  the index knuckle pad, and  the 
but doesn’t specifically teach wherein the glove body comprises a breathable waterproof material, the plurality of impact disbursement pads comprises a middle knuckle pad and  a middle metacarpal pad, wherein the plurality of impact disbursement pads comprise ventilated portions throughout the impact disbursement pads, and wherein the webbing portion comprising ventilation holes.
Bush teaches a glove including a waterproof breathable material (paras. 102,103).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have comprised the glove body of  Copeland of  a waterproof material  in view of Bush in order to provide increased protection to the wearer from water while also maintaining breathability.
Copeland provides that the shape and configuration of pads 28 and the placement of valleys 30 can be varied without departing from the spirit of the present invention (para. 41) however, the Copeland/Bush combined reference fails to teach the plurality of impact disbursement pads comprises a middle knuckle pad and a middle 
Lamson teaches a glove (figs. 1-4) having an index knuckle pad (A), an index metacarpal pad (A1), a middle knuckle pad (B), a middle metacarpal pad (B1), a ring knuckle pad (C), a ring metacarpal pad (C1)(see annotated fig.) with valleys between the pads (figs. 1,2,4, para. 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have reconfigured the padding of the Copeland/Bush combined reference so as to include a middle knuckle pad and a middle metacarpal pad in view of Lamson in order to provide increased protection to the  middle knuckle and a middle metacarpal area of the wearer’s hand and would provide increased flexibility(para. 21) (would provide two vertical flex lines, one on either side of the  middle pads rather than just one central flex line). 
The Copeland/Bush/Lamson combined reference fails to teach wherein the plurality of impact disbursement pads comprise ventilated portions throughout the impact disbursement pads, wherein the webbing portion comprises ventilation holes.
Schroeder teaches a glove (30) having a plurality of pads (38,44,48) comprising ventilated portions throughout the pads (fig. 4, col. 2, lines 60-65, provided by ventilation holes 50) and a webbing portion (see annotated fig.) comprising ventilation holes (34)(col. 2, lines 49-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the plurality of 

    PNG
    media_image1.png
    842
    777
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    443
    737
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    692
    542
    media_image3.png
    Greyscale

Regarding claim 2, the Copeland/Bush/Lamson/Schroeder combined reference teaches the webbing portion (microfiber material of 86 (para. 57) and material forming bottom surface of valleys (92) extending from the edge of the microfiber material to the thumb knuckle pad,  the thumb metacarpal pad,  the index knuckle pad, and  the index 
Regarding claim 3, the Copeland/Bush/Lamson/Schroeder combined reference teaches wherein at least portions of the second material comprise the ventilation holes permitting air flow between the glove body and an exterior of the glove (per claim 1 as taught by Schroeder (col. 2, lines 49-54)).
Regarding claim 4, the Copeland/Bush/Lamson/Schroeder combined reference teaches at least portions of the third material comprise ventilation holes permitting air flow between the glove body and an exterior of the glove (per claim 1 as taught by Schroeder (col. 2, lines 60-65)).

Regarding claim 5, the Copeland/Bush/Lamson/Schroeder combined reference doesn’t specifically teach the third material comprises one of a thermoplastic elastomer (TPE), a thermoplastic rubber (TPR), a silicon material, and a rubber material.
Schroeder further teaches cushion padding (38,44,48) formed of rubber (col. 2, lines 60-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the third material of the Copeland/Bush/Lamson/Schroeder combined reference comprise a rubber material in view of Schroeder because rubber would provide good impact absorbing ability. Additionally, it has been held to be within the general skill of a worker in the art to 

Regarding claim 8, the Copeland/Bush/Lamson/Schroeder combined reference teaches a palm protection portion (38) covering the palm of the glove body (fig. 3, para. 43).
Regarding claim 9, the Copeland/Bush/Lamson/Schroeder combined reference teaches the palm protection portion (38) comprises a grip enhancing outer layer (para. 43), but fails to teach a cut resistant inner layer, the grip enhancing outer layer comprising polyurethane, and the cut resistant inner layer comprising high molecular density polyethylene.
Bush further teaches a glove having an inner liner of UHMWPE including those fibers sold under the name Dyneema.TM. (cut resistant) (para. 132) and a grip enhancing layer comprising polyurethane (para. 171).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a polyurethane coating to the grip enhancing outer layer such that the grip enhancing outer layer comprises polyurethane and to have added a cut resistant inner layer of  high molecular density polyethylene to the palm protection portion of Copeland in view or Bush in order to increase protection to the wearer and to improve grip ability (paras. 132,171 of Bush). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).

Regarding claim 11, the Copeland/Bush/Lamson/Schroeder combined reference teaches the palm protection portion (38) comprises a stitching pattern attaching the palm protection portion to the glove body, the stitching pattern comprising at least one of: a lateral stitching band; a longitudinal stitching band; outer stitching located at the edges of the palm protection portion; finger base stitching; and palm stitching comprising at least one stitching loop (para. 42, fig. 3).
Regarding claim 13, the Copeland/Bush/Lamson/Schroeder combined reference teaches the first material permits water vapor to travel between the glove body and an exterior of the glove (para 43, breathable mesh).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland (U.S. 20120131714) in view of Bush et al. (U.S. 20140215685) in view of Lamson et al. (U.S. 20090044306) in view of Schroeder (U.S. Patent No. 4094014) and further in view of Aurora (U.S. 20170175324).
Regarding claim 6, the Copeland/Bush/Lamson/Schroeder combined reference fails to teach the second material comprises one of Spandex, Nomex, flame resistant fabric, high performance polyethylene (HPPE), and high molecular density polyethylene (HMDPE).
Aurora teaches a microfiber fabric for use in garments that is flame resistant (paras. 2,10).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland (U.S. 20120131714) in view of Bush et al. (U.S. 20140215685) in view of Lamson et al. (U.S. 20090044306) in view of Schroeder (U.S. Patent No. 4094014) and further in view of Kiernan (U.S. 20180154243).
Regarding claim 12, the Copeland/Bush/Lamson/Schroeder combined reference fails to teach a palmar side of at least one of the plurality of finger portions comprises a fourth material, wherein the fourth material is configured to interact with a touchscreen.
Kiernan further teaches a glove having a material to interact with a touch screen on the palmar side of a finger portion (para. 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the palmar side of at least one of the plurality of finger portions of the Copeland/Bush/Lamson/Schroeder combined reference comprise a fourth material, wherein the fourth material is configured to interact with a touchscreen in view of Kiernan in order to allow the use to use digital devices without removing the glove.
Response to Arguments
Applicant's arguments filed 9/24/2020 have been fully considered.

Regarding applicant’s argument that 86 does not continuously span an area bounded by the thumb knuckle pad, thumb metacarpal pad, the index knuckle pad, and the index metacarpal pad because of valleys (92) which separates 86 from the pads, and the pad of 86 is rigid and therefore is not made of flexible material as claimed, the examiner contends that webbing portion has been reinterpreted in view of applicant’s amendments as microfiber material of 86 (para. 57) and material forming bottom surface of valleys (92) extending from the edge of the microfiber material to the thumb knuckle pad,  the thumb metacarpal pad,  the index knuckle pad, and  the index metacarpal pad. Therefore, the webbing portion no longer includes the rigid or semi rigid pad member and extends continuously to the claimed boundaries.
Regarding applicant’s argument that Copeland does not provide the breathable waterproof material, the number of pads, the ventilated portions, and ventilation holes of the webbing portion as claimed per claim 1, the examiner contends that Bush, Lamson, and Schroeder are provided to teach these features as outlined in the above rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ABBY M SPATZ/           Examiner, Art Unit 3732     

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732